Citation Nr: 1243533	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to the Veteran's service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to June 1980 and from June 1983 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in June 2008.  A statement of the case was issued in February 2009, and a substantive appeal was received in April 2009.  

On substantive appeal, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  A hearing was scheduled for November 2010, but the Veteran failed to appear.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hypertension, to include as due to the Veteran's service-connected diabetes mellitus, type II.  The Veteran asserts that service connection on a secondary basis is warranted since he was not treated in service, and hypertension was diagnosed one year after diabetes mellitus type II.  While the Veteran was afforded a VA examination in May 2007, the Board finds that the opinion was inadequate since no rationale was provided.   

The May 2007 VA examination report reveals that the VA examiner was able to view diagnostic tests through a VA computer program (CPRS), which is not available to the Board.  Copies of the tests are not of record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain and associate with the claims file diagnostic tests (apparently on CPRS) referenced in the May 2007 VA examination report.


2.  The Veteran should be afforded another appropriate VA examination to determine the nature, extent and etiology of hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is causally related to service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is proximately due to or caused by the Veteran's service-connected diabetes mellitus, type II?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that current hypertension has been aggravated by the Veteran's service-connected diabetes mellitus, type II?

		A rationale should be provided.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


